Name: Commission Regulation (EC) No 394/2000 of 21 February 2000 amending Commission Regulation (EC) No 2629/1999 establishing rules for the management and distribution of quotas established for the year 2000 under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: competition;  trade policy;  leather and textile industries;  Asia and Oceania;  international trade;  management
 Date Published: nan

 Avis juridique important|32000R0394Commission Regulation (EC) No 394/2000 of 21 February 2000 amending Commission Regulation (EC) No 2629/1999 establishing rules for the management and distribution of quotas established for the year 2000 under Council Regulation (EC) No 517/94 Official Journal L 049 , 22/02/2000 P. 0033 - 0034COMMISSION REGULATION (EC) No 394/2000of 21 February 2000amending Commission Regulation (EC) No 2629/1999 establishing rules for the management and distribution of quotas established for the year 2000 under Council Regulation (EC) No 517/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by specific Community import rules(1), as last amended by Council Regulation (EC) No 7/2000(2), and in particular Article 17 thereof,Whereas:(1) The Council, through Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in third countries and envisaged that these quotas would be allocated in chronological order of receipt by the Commission of notifications from Member States according to the principle of "first come, first served".(2) For technical reasons the computer network set up for the purpose of managing the quota system inadvertently permitted the receipt of data from several Member States at the same time on 20 December 1999.(3) The applications submitted by the competent authorities of the Member States exceed the level of quotas for products covered by categories A5, A6, A15, A16, A78 and A83.(4) In those circumstances and for these product categories, it is appropriate to amend the method of allocating the quotas for such products originating in the Democratic People's Republic of Korea by distributing the quotas among the Member States on a pro rata basis of total amounts requested by each of them relative to the quota.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Council Regulation (EC) No 517/94,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 2 of Commission Regulation (EC) No 2629/1999(3): "For products covered by categories A5, A6, A15, A16, A78 and A83 originating in the Democratic People's Republic of Korea the quota is distributed as indicated in the Annex to this Regulation."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 2000.For the CommissionPascal LAMYMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 2, 5.1.2000, p. 51.(3) OJ L 321, 14.12.1999, p. 8.ANNEX>TABLE>